By the Court.
Davies, Ch. J.
Upon the facts found by the referee and those which we are authorized to assume he found, there is no serious embarrassment in sustaining this judgment. The real question in the case is, in whom was the property of the seven thousand staves at the time of the levy thereon by the constable,—in the plaintiff or in Hatchings and Oliver ? The referee has found as a fact that the property was in the plaintiff, subject to the lien thereon of Upham for the seven dollars and fifty cents.
If this were purely a question of fact, this finding is conclusive upon this point. But it cannot be questioned that the title to the staves would have become absolute in the plaintiff by a delivery of them and an acceptance thereof. How, the referee has distinctly found that such delivery was made in conformity with the terms of the modified contract; and to sustain the judgment upon the referee’s contract, we are warranted in assuming that he also found that the same had been accepted by the plaintiff.
These facts show that the title of the staves was vested absolutely in the plaintiff and there was left no leviable interest in the defendant in the executions in the hands of the constable.
The cases of Crofoot v. Bennett, 2 N. Y. (2 Comst) 258, and Tyler v. Strong, 21 Barb. 198, are satisfactory and conclusive authorities that the title to these staves vested absolutely in the plaintiff, upon their delivery at the railroad depot. The general rule undoubtedly is, that if goods he sold while mingled with others by weight, number or measure, the sale is incomplete, and the title continues with the seller, until the bargained property be separated and identified. 2 Kent Gom. 496. And the reason is that the sale cannot apply to any article until it is clearly designated and its identity thus ascertained.
In Crofoot v. Bennett, supra, Judge Strong said: “ But if the goods are clearly identified, then, although it may be neces*440sary to number, weigh, or measure them, in order to ascertain what would be the price of the whole, at a rate agreed upon between the parties, the title will pass. If a flock of sheep is sold at so much the head, audit is agreed that they shall be counted after the sale, in order to determine the entire force of the whole, the sale is valid and complete.”
In Tyler v. Strong, supra, a quantity of lumber was piled up and delivered, but the exact quantity and the amount to be paid therefor could not be ascertained, until a measurement thereof had been made. The evidence tended to prove that the lumber was piled by itself, preparatory to shipping, and that possession of the whole of it was delivered. The court say: “ If such was the fact, a measurement was not necessary to vest the title in the plaintiff. It is only when something remains to be done, which is by the contract a condition precedent to the passing of the title, that the title will not pass until the act be performed.”
In the case at bar nothing remained to be done after the delivery of the staves at the railroad depot, but to ascertain the quantity for the purpose of determining the amount to be paid therefor.
By the contract the same were to be paid for at “ seven dollars per thousand, gross count.” Under such circumstances a count was not necessary to vest the title in the plaintiff. The correct rule for determining whether the title passed to the vendee, of articles to be manufactured by the vendor, is undoubtedly well stated by Judge Habbis in Comfort v. Kiersted, 26 Barb. 472. In that case the contract was for the manufacture and delivery of shingles, with a proviso, that they would become the property of the vendee as manufactured. Judge Habbis says: “ Before the title would vest, even after the shingles had been made, something must have been done which would at least amount to a constructive delivery. The shingles must have been in some way designated and set apart, so as to he capable of being identified as the property of the purchasers.”
All these requirements are found in the case now under consideration.
It may be conceded that the admission of the newspaper, *441under date of September 3, 1856, containing the advertisement of a circus, to be held at Le Roy, on the 8th of that month, for the purpose of identifying the day when the plaintiff was in that place, was not competent evidence to prove the fact that a circus was to be held there on that day. The plaintiff had testified on his cross-examination that he was in Le Roy before September 15, and said: " It was on the day of the circus.” that “ these staves were then there, on the west side of the depot, about 7,000.”
It was not claimed on the part of the plaintiff that he did any thing with, or in respect to, the staves, at the time he thus saw them.
The constable made his levy upon half of them on September 8, and on the 9th upon the whole seven thousand. It is, therefore, undeniable that the whole seven thousand staves had been delivered at the railroad depot, anterior to September 8, in pursuance of the terms of the modified contract, and if such delivery vested the title to the staves in the plaintiff, as it is believed it has been shown it did, then it follows that it was wholly immaterial upon what day the plaintiff first saw the staves.
The fact of his seeing them, or the time when, were not elements in the vesting the title to them in him, and the admission of this newspaper notice worked, therefore, no injury to ■the defendant.
These considerations dispose of all the grounds urged upon us for a reversal of this judgment.
We do not see any sufficient reasons for such reversal, and we are, therefore, of the opinion that the judgment should be affirmed, with costs.
All the judges concurred, except Parker and Porter, JJ.
Judgment affirmed, with costs.